Citation Nr: 0932001	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right arm 
disability.  

2.  Entitlement to service connection for left wrist 
disability.  

3.  Entitlement to service connection for neck disability. 

4.  Entitlement to service connection for bilateral shoulder 
disability. 
 
5.  Entitlement to a rating in excess of 20 percent for low 
back strain prior to February 13, 2008.

6.  Entitlement to a rating in excess of 10 percent for low 
back strain from February 13, 2008.  

7.  Entitlement to a rating in excess of 10 percent for left 
ankle sprain. 

8.  Entitlement to a compensable rating for left index finger 
distal interphalangeal joint tendon disruption.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1982 to November 1982 and from May 2004 to March 2005, 
with additional service in the Reserves.   This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
September 2005 and November 2005 rating decisions of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board hearing was held in 
Washington D.C. in October 2008; a transcript of the hearing 
is of record.  

The issue of entitlement to service connection for bilateral 
shoulder disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  It is not shown that the Veteran has a current right arm 
disability.

2.  It is not shown that the Veteran has a current left wrist 
disability.

3.  It is not shown that the Veteran has any current neck 
disability.  

4.  Prior to February 13, 2008, the Veteran's low back 
disability was manifested by  forward flexion of the 
thoracolumbar spine of 60 degrees; forward flexion of the 
thoracolumbar spine limited to 30 degrees or less and 
favorable ankylosis of the entire thoracolumbar spine were 
not shown.  

5.  From February 13, 2008, the Veteran's low back disability 
has been manifested by essentially normal range of motion; 
forward flexion of 60 degrees or less, combined range of 
motion of 120 degrees or less; and muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis are not shown.    

6.  The Veteran's left ankle disability is manifested by 
painful motion; moderate limitation of motion and ankylosis 
of the ankle are not shown.  

7.  The Veteran's left index finger disability is manifested 
by pain with functional loss in the form of diminished 
ability to fire her weapon with her left hand; ankylosis, 
range of motion such that there is a gap of 1 inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible and extension limited by more than 30 degrees are 
not shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right arm disability are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for 
left wrist disability are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

3.  The criteria for entitlement to service connection for 
neck disability are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

4.  Prior to February 13, 2008, the criteria for a rating in 
excess of 20 percent for low back disability are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code (Code) 5237 (2008).

5.  From February 13, 2008, the criteria for a rating in 
excess of 20 percent for low back disability are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Code 5237 (2008).

6.  The criteria for a rating in excess of 10 percent for 
left ankle disability are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5271 
(2008).
 
7.  The criteria for a 10 percent rating (but no higher) for 
left index finger disability are met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.40, 4.45., 4.71a, Code 5229 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the Veteran's initial claims for service 
connection for left index finger disability.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the Veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  A March 2005 
letter explained what the evidence needed to show to 
substantiate the Veteran's initial claims for service 
connection for low back disability, left wrist disability, 
left ankle disability, right arm disability, neck disability 
and shoulder disability.  It also again explained VA's and 
the Veteran's responsibilities in claims development.  A May 
2008 letter provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)). 

Regarding the Veteran's claims for increase, the Board notes 
that the claims all stem from an initial grant of service 
connection by the RO.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) the Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  In the 
instant case the Veteran was provided appropriate VCAA notice 
in regard to the initial claims for service connection for 
left finger disability, left ankle disability and low back 
disability by June 2004 and March 2005 letters, which 
explained the evidence necessary to substantiate the service 
connection claims and his and VA's responsibilities in claims 
development.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in regard to the instant claims for 
increase was already satisfied. 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations in relation to his claims.  The 
Veteran has not identified any additional evidence pertinent 
to this claim.  VA's assistance obligations are met.  The 
Veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

Service treatment records reveal that on May 1982 enlistment 
examination the neck and upper extremities were both found to 
be normal.  Subsequent July 1986, January 1989 and September 
1993 Reserve examinations also showed normal findings for the 
neck and upper extremities.  On her September 1993 Report of 
Medical History the Veteran did not note any neck, shoulder, 
wrist or arm problems.  An August 1996 progress note shows 
that the Veteran could not turn her left wrist and was 
receiving physical therapy.  She was put on light duty only.  
May 1998 and February 1999 examinations again showed normal 
neck and upper extremities and the Veteran did not report any 
neck, shoulder, wrist or arm problems on corresponding 
Reports of Medical History.   

A September 1999 annual medical certificate shows that the 
Veteran reported that she had incurred injuries to the neck 
and back due to two auto accidents.  A September 1999 
physical profile sheet noted that the Veteran was status post 
motor vehicle accident with neck and back injury.  It was 
noted that she was not to do any running, marching or sit ups 
and that she was to walk at her own pace and distance during 
aerobic conditioning exercises.  A December 1999 profile 
sheet noted that she had experienced a cervical strain due to 
a motor vehicle accident in August 1999 and that she was not 
to engage in any strenuous physical activity.  

An April 2000 letter from a private physician's office noted 
that the Veteran had been under the office's care for 
cervical sprain, thoracic sprain and lumbar sprain and that 
she had been on limited duty from August 1999 to January 
2000.  She had been able to resume full duties as of January 
13, 2000, and all three sprains had resolved.  On her April 
2004 Report of Medical History the Veteran reported back 
trouble but did not report any problems with the neck, 
shoulders, arms or wrist.  On April 2004 medical examination, 
the neck and upper extremities were both found to be normal.  

June 2004 VA X-rays of the left index finger showed neither 
fracture nor dislocation.  The soft tissues appeared normal.  
A June 2004 letter from a private orthopedic physician noted 
that the Veteran had presented with a painful left index 
finger.  She had injured the finger while driving a truck on 
June 14.  She accidently had her finger jam on a switch.  She 
presented as unable to extend the DIP joint of her index 
finger.  X-rays were normal.  The physician commented that 
the Veteran had a mallet finger and that a hyperextension 
splint would be worn for a period of 6 weeks.  The prognosis 
was excellent.  A subsequent July 2004 letter from the 
physician noted that the Veteran had only a minimal extensor 
lag and in essence her mallet deformity had resolved.  She 
had active flexion to 80 degrees with only 5 degrees of fixed 
flexion.  The splint had been discontinued and exercises were 
to be recommended.  The Veteran was not deemed to need 
orthopedic follow up and her prognosis was excellent.   

On January 2005 VA orthopedic examination the examiner noted 
that the Veteran incurred a left index finger injury after 
pressing a button on a truck.  She had ligament damage so she 
found it impossible to fully extend the distal 
interphalangeal (DIP) joint.  She was concerned about her 
being able to qualify for shooting as once she would be 
demobilized she would return to her former job as a 
policewoman in the Philadelphia police department.  In 
addition to qualifying for shooting proficiency in her 
dominant right hand she also had to demonstrate competence to 
shoot with her left hand. 

Regarding her low back, the Veteran reported that she was 
involved in an auto accident five to six years prior where 
the car she was in was rear-ended.  Soon after this she 
experienced a second motor vehicle accident, which again 
involved a rear end collision.  Currently, she continued to 
experience low back pain.  She had taken Motrin and Naproxen 
in the past and was currently taking Celebrex.  Physical 
movement often exacerbated her pain.  The Veteran also 
reported right buttock pain, which radiated from the low back 
area.  She attributed this discomfort to the need to carry a 
75 pound pack when she was required to do combat training in 
May 2004.  She was eventually seen at Walter Reed hospital 
for this problem and was told that this was a sciatic type 
condition.  She continued to experience intermittent right 
buttock pain related to her low back exacerbations with 
physical activity.  

Physical examination showed that the Veteran was unable to 
fully extend the DIP joint actively to 0 degrees.  It 
remained in a 20 degree flexed position.  Active flexion was 
thus 20 degrees to 90 degrees.  Passive flexion was 0 degrees 
to 90 degrees.  There was no pain with this movement and 
there was good strength during active range of motion of the 
left DIP joint.  The pertinent diagnostic impression was left 
index finger DIP tendon disruption with inability to fully 
extend the left index finger. 

Examination of the lumbosacral spine revealed no paraspinal 
muscle spasm.  Forward flexion was 0 to 60 degrees, extension 
was 0 to 30 degrees, right and left lateral rotation was 0 to 
30 degrees and right and left lateral flexion was also 0 to 
30 degrees.  At the extreme level of lateral flexion, the 
Veteran complained of back discomfort.  There was also some 
localized back discomfort with palpation and pressure over 
the right sacroiliac joint.  The pertinent diagnostic 
impression was low back strain.    

At an April 2005 medical examination done on behalf of VA, 
the Veteran reported that around February 2005 when she was 
getting discharged she developed sudden aching in different 
joints of her body including her entire right shoulder, right 
arm, right fingers, right leg and left shoulder.  She was 
seen at Fort Dix by a Doctor D who informed her that she just 
had arthritis.  

The Veteran reported that she got an aching sharp pain that 
occurred three to four times per day and lasted a few minutes 
and that it would occur in the left shoulder, the right 
shoulder, the hands, the wrist, the elbows and the neck.  The 
pain was fleeting and would go away with no need to use 
medications.  There was no swelling and the Veteran had not 
been evaluated for any rheumatological conditions.  

The condition would occur throughout the day with fleeting 
discomfort that all began since February 2005.  It was 
present in her whole right side and the pain was usually 
worse at night than in the day and also tended to be worse 
during the cold and rainy weather.  She would feel a sudden 
sharp pain that started in the right shoulder and could shoot 
all the way down to her hand and also over the right leg, 
maybe her right foot.  She had had difficulty lifting and 
holding things because of discomfort in her wrists and hands, 
especially holding frying pans that had food in them.  She 
was not currently working and had had sharp aching pains 
during physical fitness training during the summer.  The pain 
occurred in her fingers and both of her wrists, not just her 
left wrist, and it was not incapacitating.  

She would get aches and pains in her fingers with lifting, 
reaching, holding and gripping things, which caused her to 
not have the same endurance she had before.  She would get 
sharp pain going across her shoulders with lifting or 
carrying bags, or carrying her child.  Daily chores around 
the house also caused difficulty.  The shoulder pain was not 
incapacitating.  She also experienced shooting pain down her 
arms with carrying her child or other simple maneuvers.  The 
pain in her fingers occurred over her entire hands.  They 
would ache and throb from the knuckle, the metacarpal 
phalangeal joint to the PIP joint in both hands.  This would 
occur daily when she was trying to cook, with swelling and 
tenderness.  

She had problems holding her gun and equipment and carrying 
objects that weighed too much in service and stated that she 
got discomfort several times a day and that she was receiving 
no treatment.  She had difficulty squeezing the trigger on 
her gun and lifting things that were heavy.  In terms of her 
neck she did find something in her records from 1998 but the 
current neck problems all began with her other joint problems 
in February 2005.  She would have discomfort, which occurred 
off and on throughout the day, and could be both in her neck 
and lower back.  She described it as aching, cramping, sharp 
pain that would go away in a few minutes, sometimes a few 
hours and was usually aggravated by physical activity and 
relieved by the use of Robaxin or rest.  She could function 
with medications and indicated that she had a lack of sleep 
with turning and twisting, which caused her pain in bed and 
she had difficulty driving for long periods.  The pain was 
not incapacitating but was more of a nuisance and more of a 
nagging kind of discomfort and joint ache.  

Regarding the left ankle, the Veteran reported that she 
sprained it in January 2005.  She slipped off a sidewalk in 
the snow.  She would still get discomfort several times a day 
in the medial ankle with weightbearing and wearing dress 
shoes with heels.  She had to be careful walking.  The pain 
in the medial ankle was not incapacitating and she was not 
receiving treatment.  She had functional impairment in 
walking and weightbearing, as this would cause her occasional 
sharp discomfort, which was not incapacitating.  She used 
Motrin if she had symptoms and functional impairment and she 
had not lost any time from work related to the left ankle.  

Physical examination of the shoulders was within normal 
limits.  There was normal range of motion and no pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
Veteran complained of pain with repetitive use but in the 
scapular area, not in the shoulder itself.  Examination of 
the elbows and wrists also produced normal findings.  Range 
of motion of the elbows was normal and there was no pain, 
fatigue, weakness, lack of endurance, incoordination after 
repetitive movement.  Range of motion of the left wrist was 
65 degrees dorsiflexion, 65 degrees palmar flexion, 15 
degrees radial deviation and 40 degrees ulnar deviation.  
There was no pain, fatigue, weakness, lack of endurance or 
incoordination.  There was no pain with repetitive use.  
Range of motion did decrease due to some stiffness.  

Physical examination of the ankles was also within normal 
limits.  There was no dorsiflexion, plantar flexion, 
inversion or eversion deformity.  Both ankles had 
dorsiflexion of 5 degrees, plantar flexion of 40 degrees with 
no pain, fatigue, weakness, lack of endurance, incoordination 
or ankylosis.  There was no pain after repetitive use.  

The Veteran could tie her shoelace, fasten her buttons and 
pick up pieces of paper and tear them without any difficulty.  
She could approximate to proximal transverse crease of the 
palm.  She could touch her thumb to all fingers.  All of the 
ranges of motion of all other fingers were normal with no 
pain, fatigue, weakness, lack of endurance, incoordination or 
ankylosis.  Hand grip and hand extension were found to be 
normal.

Cervical spine examination showed no muscle spasm or 
tenderness.  There was no pain on movement or ankylosis.  
Cervical spine range of motion was 40 degrees flexion, 40 
degrees extension, 30 degrees left and right lateral flexion 
and 70 degrees left and right rotation.  The Veteran reported 
that range of motion was limited by stiffness.  There was no 
pain, fatigue, weakness, lack of endurance or incoordination.  
There was discomfort with repetitive use.  There was no pain 
or intravertebral disc syndrome.  There was no GI or 
genitourinary symptoms.  The Veteran had normal function of 
the upper extremity and normal sensory examination to 
pinprick.  There were normal reflexes in the biceps and 
triceps.  Pulses in the upper and lower extremities were 
normal.  X-rays of the cervical spine, right shoulder, left 
shoulder, right forearm, left wrist and left ankle were all 
negative.  

Diagnoses included multiple joint pains of the wrists, hands, 
shoulders, elbows and feet with normal range of motion and no 
evidence of pathology of the joints; and status post ankle 
sprain in January 2005 with occasional discomfort in the left 
medial ankle with weightbearing and equal range of motion 
bilaterally.  The examiner noted that the Veteran complained 
of fleeting pain occurring three to four times per day in 
various joints and lasting a few minutes.  In an addendum to 
the April 2005 examination report, the examiner noted that 
the Veteran had multiple joint arthralgias.    

In June 2005, the Veteran requested a copy of her medical 
records.  She noted that she had gone to Walter Reed Medical 
Hospital in February 2005 for a Medical Board evaluation but 
she had not seen a record of this evaluation.  

A June 2005 progress note shows that the Veteran had chronic 
lower back, knee and foot pain according to her civilian 
physician.  It was doubtful that she could return to full 
duty and it was felt that her health would be compromised if 
she remained in military service.  Accordingly, she was to be 
medically retired.  It was noted that the Veteran had only 
been cleared to use a bicycle.  She was not cleared to do 
push ups, the two mile run, heavy lifting, timed 2 1/2 mile 
walk, sit ups or swimming.    

In a subsequent September 2005 addendum to the April 2005 
examination the examiner noted that in regard to the 
Veteran's multiple joint pains of the wrists, hands, 
shoulders, elbows and feet, there was no pathology from which 
a diagnosis could be rendered.  

In December 2005 argument the Veteran indicated that there 
were service treatment records missing from her file and that 
these records would document that her right arm, left wrist 
injuries and her arthritis of the neck and shoulder began on 
active duty.  

A May 2006 note shows that the Veteran was issued a left heel 
lift.  An October 2006 note shows that the Veteran was seen 
for evaluation regarding whether she could return to work for 
both military and police duty.  It was noted that she had 
been released from military duty due to chronic low back pain 
in March 2005.  She also had subsequently had a left rotator 
cuff tear, which did respond to physical therapy.  An April 
2007 note shows that the Veteran was complaining of low back 
pain and it was noted that she took flexeril for the pain.  A 
September 2007 note shows that the Veteran reported that she 
had taken two physical performance tests in conjunction with 
her attempt to return to work as a police officer.  She 
passed the agility test but did not pass the other test.    

A February 2006 New Jersey National Guard assessment shows 
that the Veteran was not able to take a physical fitness 
test.  She was unable to move with a fighting load at least 2 
miles, unable to construct an individual fighting position, 
unable to do 3 to 5 second rushes, and was not authorized to 
lift more than 5 pounds.  She was found to be medically unfit 
and non-deployable and she was medically discharged from the 
National Guard.  

On her September 2006 Form 9 the Veteran indicated that her 
right arm started bothering her in service during cold 
weather training and it continued to bother her currently.  
She also noted that her arthritis of the neck and shoulder 
started bothering her at about the same time as the right 
arm.  

A January 2008 Social Security decision determined that the 
Veteran's disabilities were not severe enough to keep her 
from working.  The decision noted that the Veteran contended 
that she was unable to work because of trauma to her back, 
right hip, knee and foot as well as left index finger, sleep 
disorder, high blood pressure, a shoulder problem and 
depression.  A separate January 2008 SSA residual functional 
capacity determination noted that medical evidence 
established that the Veteran had medically determinable 
impairment of disorders of the back, osteoarthritis of the 
right knee and history of left rotator cuff small partial 
thickness tear.  

In a February 2008 decision the RO increased the rating for 
the Veteran's low back disability to 20 percent effective 
March 15, 2005 and then decreased the rating back to 10 
percent effective February 13, 2008.    

February 2008 X-rays of the lumbosacral spine, left hand and 
left ankle were all negative.  

At a February 2008 medical examination done on behalf of VA 
the Veteran reported weakness in her left ankle when walking 
and running, lack of endurance when walking, running or 
standing and giving way sometimes when walking up and down 
stairs.  She did not have stiffness, swelling, heat, redness, 
locking, fatigability or dislocation.  She had had pain 
located at the ankle for about 5 to 10 minutes about 4 times 
per day.  The pain traveled to her foot.  The characteristic 
of the pain was burning and aching.  The pain could be 
elicited by physical activity and the type of shoes worn.  It 
was relieved by rest and Ibuprofen or Naproxen.  At the time 
of pain the Veteran could function with medication.  

Regarding her left index finger the Veteran reported that the 
condition did not cause pain.  The one problem she did have 
was that she did not have the strength in her finger to train 
for her job as a police officer.  Regarding the low back the 
Veteran reported that she did not have any stiffness or 
weakness.  She did have pain located at the lower 
back/buttocks.  The pain occurred constantly and would travel 
down to the buttock and right knee.  The characteristic of 
the pain was aching, sharp, sticking and cramping.  The pain 
could be elicited by physical activity and was relieved by 
rest and medication, Motrin.  At the time of pain the Veteran 
could function with medication.  The Veteran indicated that 
her lower back/right hip would ache and get stuck in the 
joint.  The current treatment was ibuprofen, Motrin, 
Flexeril, Capsaicin and Cyclobenzapine.  The condition had 
not resulted in any incapacitation.  

Physical examination showed that range of motion of the right 
and left wrist joints was 70 degrees dorsiflexion, 80 degrees 
palmar flexion, 20 degrees radial deviation and 45 degrees 
ulnar deviation.  On the right the joint function was 
additionally limited by 10 degrees as a result of pain on 
repetitive use.  On the left the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  

Examination of the left ankles showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement.  There was also no sign of any 
deformity.  Range of motion of both ankles was dorsiflexion 
20 degrees and plantar flexion 45 degrees.  On the left the 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  There was no indication of malunion to the 
os calcis or astralgus.  

Examination of the hands and fingers showed that the Veteran 
could tie shoelaces and fasten buttons without difficulty.  
On examination of hand dexterity both the right and left hand 
fingertips could approximate the proximal transverse crease 
of the palm.  Hand dexterity examination revealed that the 
left hand fingertips could approximate the proximal 
transverse crease of the palm.  With the thumb attempting to 
oppose the fingers, the measurement between the left thumb 
and tip of the left index finger was 0 cm and the measurement 
between the pad of the left thumb and the index finger was 
0cm.  Left hand strength was within normal limits. 

Range of motion of the left and right index fingers was 70 
degrees DIP flexion, 110 degrees PIP flexion and 90 degrees 
MP flexion.  Joint function was not additionally limited by 
pain, fatigue, weakness, lack of coordination or 
incoordination after repetitive use.  

Examination of the lumbar spine revealed no evidence of 
radiating pain on movement.  Muscle spasm was absent and no 
tenderness was noted.  There was negative straight leg 
raising test on the right and left.  Range of motion was 90 
degrees flexion, 30 degrees extension, 30 degrees left and 
right lateral flexion and 30 degrees left and right rotation.  
Joint function of the spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Inspection of the spine revealed 
normal head position with symmetry in appearance.  There was 
symmetry of spinal motion with normal curvatures of the 
spine.  There were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.

X-rays of the left hand, left ankle and lumbar spine were all 
within normal limits.  Diagnoses included left ankle sprain, 
resolved, left index finger dip tendon disruption, resolved, 
and lumbar strain.  The examiner noted that the low back 
diagnosis had been changed from "low back strain with right 
sciatica" because subjectively the Veteran's described pain 
and objectively her lack of intervertebral disc syndrome only 
qualified as a strain and not as sciatica.  The examiner also 
commented that the Veteran's left finger, ankle and lumbar 
spine disabilities did not affect her usual occupation or her 
daily activities. 

In a May 2008 rating decision the RO increased the rating for 
the Veteran's left ankle sprain from 0 percent to 10 percent 
effective March 15, 2005.

In an August 2008 statement the appellant's representative 
argued that although the April 2005 examiner did indicate 
that there was no pathology from which to provide a diagnosis 
the Veteran did suggest very similar complaints of pain in 
multiple joints.  Consequently, the representative believed 
that she had a set of symptoms analogous to rheumatoid 
process and that service connection for the neck, shoulder 
and right arm should be established with the disabilities 
rated as one condition at 20 percent under Diagnostic Code 
5002.  The representative also wondered if the reduction of 
the lumbar spine rating was done too hastily and if the 
provisions of 38 C.F.R. § 3.44 should have been applied.  

At her October 2008 Board hearing the appellant indicated 
that she had been working as a prison officer.  She was 
having problems staying in law enforcement because she could 
not pull the trigger fast enough on a handgun with her non-
firing hand due to her index finger impairment.  Also, her 
left ankle hindered her as far as running and jumping was 
concerned as did her low back.  To date, she was really only 
able to do a run/walk.  She also had trouble standing for a 
long period of time over the course of a twelve hour shift.  
She had been taking Motrin and Flexeril for pain and had just 
stopped taking a form of Codeine.  After a 12-hour shift she 
would take her pain medication, soak with Epsom salt and 
rest.  

Her left index finger was painful, particularly when pulling 
the trigger.  Regarding her neck and shoulders, she indicated 
that she realized that she was developing arthritis before 
she got off active duty.  At the time of the hearing she was 
experiencing a really bad ache that ran down her right side.  
The left shoulder had started aching really badly as well.  
Regarding her back, she would sometimes get something like a 
muscle spasm in the buttock area while walking where she 
could not move for a time and would almost fall down.  
Regarding the arm, she had experienced aching since being on 
active duty and felt that it was related to the problem with 
the neck and shoulders.  Her left wrist problem also began on 
active duty with her having to do push-ups.    

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings, other 
than those that have already been assigned, are not warranted 
here, as the degree of impairment due to the Veteran's 
claimed disabilities has not varied significantly during the 
appeal period.   

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



IV.  Analysis

Service connection for neck disability, left wrist disability 
and right arm disability

In the instant case the evidence of record does not establish 
that the Veteran has a current neck disability, left wrist 
disability or right arm disability.  Notably, in April 2005, 
examination of the cervical spine, shoulders, elbows and 
wrists were all within normal limits.  Also, April 2005 X-
rays for all these areas were negative and the April 2005 
examiner, commenting in September 2005, indicated that in 
regard to the Veteran's multiple joint pains of the wrists, 
hands, shoulders and feet, there was no pathology from which 
a diagnosis could be rendered.  Nor, is there any other 
medical evidence of record showing a current diagnosis 
associated with the Veteran's neck, left wrist or right arm 
complaints.  In addition, although the Veteran clearly has 
reported pain in these areas, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  
   
In the absence of proof of current disability, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Accordingly, service connection for 
neck, left wrist and right arm disability is not warranted.  
The preponderance of the evidence is against these claims and 
they must be denied.  

Rating in excess of 20 percent for low back strain prior to 
February 13, 2008

The Veteran's low back strain has been assigned a 20 percent 
rating under the General Formula for rating the disabilities 
of the spine.  38 C.F.R. § 4.71a, Code 5237.  Under the 
General Formula a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Higher ratings are available for more severe manifestations.  
38 C.F.R. § 4.71a, Codes 5235-5243.  In the instant case, 
there is no evidence of record showing forward flexion 
limited to 30 degrees or less or showing ankylosis of any 
kind.  Consequently, a rating in excess of 20 percent under 
the General Formula is not warranted.  Also, as 
intervertebral disc syndrome has not been shown, a rating 
under Code 5243 is not warranted.  In addition the Board has 
considered whether a separate rating could be awarded on the 
basis of sciatic nerve impairment.  See 38 C.F.R. § 4.124a, 
Code 8520.  In this regard, the February 2008 VA examiner 
diagnosed the Veteran as having lumbar strain, as her lack of 
intervertebral disc syndrome (as found on objective testing) 
meant that her low back disability could not qualify as 
sciatica.  Thus, although the Veteran was earlier found to 
have sciatica based on her subjective complaints, the Board 
attaches more weight to the February 2008 finding, given its 
objective basis.     

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 
8 Vet. App. 202 (1995).  Although the Veteran has been noted 
to have low back pain exacerbated by physical activity, this 
pain is adequately accounted for by the current 20 percent 
rating.  In this regard, the Board notes that despite this 
pain the Veteran has been able to continue to complete twelve 
hour shifts as a prison officer.  

Rating in excess of 10 percent for low back strain from 
February 13, 2008

From February 13, 2008, the Veteran's low back strain has 
been assigned a 10 percent rating under the General Formula 
for rating the disabilities of the spine.  38 C.F.R. § 4.71a, 
Code 5237.  The basis for this rating is the finding on the 
February 2008 examination that the Veteran's lumbar flexion 
was essentially normal, at 90 degrees.  As this finding 
clearly shows flexion in excess of 60 degrees, there is no 
basis under the General Formula for assigning a higher 
20 percent rating.  Also, as intervertebral disc syndrome has 
not been shown, there is no basis for consideration of a 
higher rating under Code 5243.  38 C.F.R. § 4.71a.  

The Veteran's representative has indicated that perhaps the 
reduction in the rating for the Veteran's lumbar spine 
disability was done too hastily and that 38 C.F.R. § 3.444 
should have been applied to essentially stay this reduction.  
The Board notes, however, that the February 2008 examination 
of the lumbar spine, which formed the basis of the reduction 
of the rating to 10 percent, was just as full and complete as 
the earlier January 2004 examination, which formed the basis 
for the prior assignment of the 20 percent rating.  Also, the 
February 2008 examination showed lumbar flexion, which was 
improved to the point of being normal.  Accordingly, although 
the Board does not lightly uphold a reduced rating based on 
one examination, given that the February 2008 examination was 
equally as thorough as the January 2004 examination and given 
it produced a flexion finding indicative of normal function 
(which in turn would normally merit the assignment of a 
noncompensable rating), the Board finds that the reduced 10 
percent rating was appropriately assigned.  The Board also 
has considered the applicability of Code 5243 for 
intervertebral disc syndrome and a separate rating for 
sciatica under 38 C.F.R. § 4.124a, Code 8520.  As mentioned 
in the analysis above, however, neither of these problems has 
been established, so assignment of a rating on the basis of 
these provisions is not warranted. 

Additional factors that could provide a basis for an increase 
have also been considered; however, the evidence does not 
show that the Veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Notably, the February 2008 
examiner specifically found that joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Given 
these objective findings, the Board finds that the currently 
assigned 10 percent rating provides appropriate compensation 
for the level of the Veteran's functional loss due to her low 
back disability after February 13, 2008.  

Rating in excess of 10 percent for left ankle sprain

As the Veteran has already been assigned a 10 percent rating 
for her left ankle disability, the focus is on criteria that 
would allow for assignment of a higher rating.  Under Code 
5271, based on limitation of motion of the ankle, a 10 
percent rating is warranted where the limitation is moderate 
and a 20 percent rating is warranted where the limitation is 
marked.  38 C.F.R. § 4.71a.  In the instant case, there is no 
evidence of record showing moderate limitation of motion of 
the left ankle.  To the contrary, range of motion was 
essentially found to be normal at both the April 2005 and 
February 2008 examinations.  Accordingly, there is no basis 
for assignment of a rating in excess of 10 percent under Code 
5271.  Also, as neither ankylosis, malunion of the os calcis 
or astralagus or astragalectomy are shown, there is no basis 
for assigning a higher rating under alternative Codes for 
rating the ankle.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 
Vet. App. 202 (1995).  Notably, the February 2008 examination 
specifically found that left ankle joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Given 
these objective findings, the Board finds that the currently 
assigned 10 percent rating provides appropriate compensation 
for the level of the Veteran's functional loss due to her 
left ankle disability.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left ankle disability.  38 C.F.R. § 3.321.  Although it 
appears the left ankle disability may have some affect on the 
Veteran's ability to work as a police officer, there is no 
evidence to suggest that it would markedly affect her ability 
to work in a less physically demanding occupation.  Also, 
there is no evidence of any hospitalization due to the ankle 
disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record.

Compensable rating for left index finger DIP joint tendon 
disruption

The Veteran's left index finger disability has been rated 
under 38 C.F.R. § 4.71a, Code 5229.  Under this code, where 
there is limitation of motion of the index finger of the 
dominant hand with a gap one inch or more (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees, a noncompensable 
rating is warranted.  In order to receive a 10 percent 
evaluation, the evidence must show a gap of one inch (2.5 cm) 
or more between the fingertip and the proximal transverse 
crease of the palm, with finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a (2007).  

In the instant case, none of the evidence of record after 
separation shows a gap between the left index fingertip and 
the proximal crease of the hand or extension limited 30 
degrees or more.  Notably, both the April 2005 and February 
2008 examinations showed that the Veteran could approximate 
touching her finger to the proximal transverse crease of the 
palm.  Also, extension was not found to be limited by 30 
degrees or more.  Nor is there any other evidence of record 
showing such limitations.  Additionally, as no ankylosis is 
present, consideration of a rating under Code 5225 is not 
warranted.  38 C.F.R. § 4.71a,  

The Board notes, however, that the Veteran has credibly 
testified that she has a lack of strength and pain in the 
left index finger, particularly when pulling the trigger of a 
handgun.  She has further credibly testified that this 
problem is at least part of the reason she has been having 
difficulty maintaining a job in law enforcement (as she has 
not been able to pull the trigger of her gun with her left 
hand fast enough).  Giving this credible report of loss of 
strength and pain affecting her functioning on the job, and 
giving the Veteran the benefit of the doubt, the Board finds 
that it appropriate to assign a 10 percent rating for the 
left finger disability on the basis of functional loss.  
38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 
(1995).  A rating in excess of 10 percent is not warranted as 
the functional loss is minimal in degree and even ankylosis 
of the index finger (a more severe impairment, which is not 
shown), only warrants a 10 percent rating.  See 38 C.F.R. 
§ 5225.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left index finger disability.  38 C.F.R. § 3.321.  Although 
it appears the finger disability may have some affect on the 
Veteran's ability to work as a police officer, there is no 
evidence to suggest that it would markedly affect her ability 
to work in a less physically demanding occupation.  Also, 
there is no evidence of any hospitalization due to the left 
finger disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record.


ORDER

Entitlement to service connection for right arm disability is 
denied.  

Entitlement to service connection for left wrist disability 
is denied. 

Entitlement to service connection for neck disability is 
denied.  
 
Entitlement to a rating in excess of 20 percent for low back 
strain prior to February 13, 2008, is denied.

Entitlement to a rating in excess of 10 percent for low back 
strain from February 13, 2008, is denied. 

Entitlement to a rating in excess of 10 percent for left 
ankle sprain is denied.

Entitlement to a 10 percent (but no higher) rating for left 
index finger distal interphalangeal joint tendon disruption 
is granted.    


REMAND

The evidence of record indicates that the Veteran fell and 
tore her left rotator cuff on May 25, 2005, a little over two 
months after her separation from active duty.  As of February 
2006, she reported continued pain in the area.  

At a subsequent February 2008 examination done on behalf of 
VA, the examiner noted that he reviewed a January 2008 X-ray 
report describing mild AC degenerative changes, a November 
2005 medical note describing a rotator cuff injury, a 
physiatry evaluation on November 17, 2005 documenting a May 
2005 shoulder injury and military records showing no shoulder 
complaints and showing that the Veteran separated from 
service on March 14, 2005.  The examiner diagnosed the 
Veteran as having right shoulder impingement syndrome with 
some AC arthrosis also.  He then found that it was less 
likely than not that the right shoulder disability was 
related to the Veteran's military service as the record 
established that the Veteran's right  shoulder complaint 
related to the fall in May 2005.

Although it appears the examiner meant to find that the 
Veteran's left shoulder impingement syndrome resulted from 
the post-service fall, the Board does not find it appropriate 
to simply assume that this is the case.  Accordingly, in 
order to clarify whether the Veteran has any current 
disability in either shoulder, and if so, whether any such 
disability may be related to service, a Remand is necessary 
so the Veteran may be afforded another shoulder examination.  
On Remand, the record should be updated to reflect any more 
recent treatment for shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for bilateral 
shoulder disability since January 2008 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified. 

2.  The RO should arrange for a VA 
examination to determine the likely 
etiology of any current left or right 
shoulder disability.  The Veteran's claims 
folder should be made available for review 
by the examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide opinions as to whether it is at 
least as likely as not that any right 
shoulder disability is related to service 
and whether it is at least as likely as 
not that any left shoulder disability is 
related to service.   The examiner should 
explain the rationale for the opinions 
given. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


